DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tyler Jeff’s (Reg. 67235) on 7/20/2022.

The application has been amended as follows: 

Claims:

1.	(currently amended)	A method comprising:
receiving, from an individual user device from amongst a plurality of user devices assigned to a plurality of users, a spatial movement data associated with the individual user device; 
assessing spatial movement behavior of a set of user devices from amongst the plurality of user devices by processing the spatial movement data received from members of the set of user devices using machine learning; 
grouping user devices from the set [[sets]] of user devices into clusters based on the spatial movement data of the individual user devices using k-means clustering such that user devices with similar spatial movement data are in a same cluster of the clusters;
assigning a mobility factor to each cluster of the clusters, wherein the mobility factor is a numerical indication of the spatial movement behavior of user devices within the cluster;
selecting user devices from the set of user devices a first cluster of the clusters based on the spatial movement behavior mobility factor of the first cluster being higher than a predetermined threshold; and
reconfiguring the selected user devices based on the mobility factor assigned thereto the assessed spatial movement behavior.

2.	(currently amended)	The method as claimed in claim 1, further comprising filtering identifying the set of the user devices from the plurality of user devices based on predefined rules. 

3.	(original)	The method as claimed in claim 2, further comprising determining, for the user devices in the set of the user devices, a plurality of parameters based on the spatial movement data of user devices in the set, wherein the plurality of parameters are indicative of a spatial movement behaviors of the user devices. 

4.	(original)	The method as claimed in claim 2, wherein the predefined rules comprise at least one of predefined number of user devices associated with a user, user devices sharing similar attribute, spatial movement data gathered from user devices for a predetermined time period, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof.

5.	(original)	The method as claimed in claim 1, wherein the reconfiguring comprises changing a mode of operation of the selected user devices between a first mode of operation and a second mode of operation based on the assessment.

6.	(currently amended)	The method as claimed in claim 1, further comprising wherein grouping sets of user devices into clusters comprises creating a plurality of clusters of user devices in the set using k-means clustering to assign a mobility factor to members of the plurality of clusters and ranking the plurality of the clusters based on the assigned mobility factors. 

7.	(original)	The method as claimed in claim 3, wherein the plurality of parameters comprises number of geo-location partitions, total distance travelled by the user over a predetermined time period, and an area and a perimeter within which individual user device has travelled in a predetermined time period.

8.	(currently amended)	A behavior recognition system comprising:
a data acquisition engine to receive a location information, at predetermined intervals, from members of a plurality of user devices assigned to a plurality of users, wherein the location information includes a spatial movement data along with time stamps of transmission of the spatial movement data; and 
a parameter determination engine to determine a plurality of parameters for a set of user devices from amongst the plurality of user devices based on the spatial movement data of members of the set of user devices, wherein the plurality of parameters is indicative of a spatial movement behavior of the members of the set of user devices; and
a behavior recognition engine to: 
group user devices from the set [[sets]] of user devices into clusters based on the spatial movement data of the plurality of user devices using k-means clustering such that user devices with similar spatial movement data are in a same cluster of the clusters;
assign mobility factors to each cluster of the clusters, wherein: 
the mobility factor is indicative of the spatial movement behavior of user devices within the cluster; and
the mobility factors are incrementally assigned as integer values to clusters based on a ranked order of mobility of the clusters;
identify at least one user device from the set a first cluster of the clusters of user devices for reconfiguration based on the mobility factors factor for the first cluster being higher than a predetermined threshold; and 
reconfigure the at least one user device based on the mobility factor assigned thereto.

9.	(currently amended)	The behavior recognition system as claimed in claim 8 further comprising a user filtration engine to filter out identify the set of user devices from the plurality of user devices based on predefined rules.

10.	(original)	The behavior recognition system as claimed in claim 8 wherein the behavior recognition engine is to reconfigure the at least one user device by changing mode of operation between a first mode of operation and a second mode of operation based on the assigned mobility factor.

11.	(previously presented)		The behavior recognition system as claimed in claim 9, wherein the predefined rules comprise at least one of predefined number of user devices associated with a user, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof.

12.	(original)	The behavior recognition system as claimed in claim 8, wherein the plurality of parameters comprises a number of geo-location partitions, total distance travelled by the user, and an area and a perimeter within which individual user device has travelled in a predetermined time period.

13.	(cancelled).

14.	(currently amended)	A non-transitory computer-readable medium comprising computer-readable instructions providing ranking to a plurality of users, which, when executed by a processing resource, cause the processing resource to:
	obtain location information from user devices from amongst a plurality of user devices assigned to the plurality of users, wherein the location information includes spatial movement data;
using machine learning:
assess spatial movement behavior of a set of user devices from amongst the plurality of user devices by processing the spatial movement data received from members of the set of user devices;
create different sets of clusters of user devices and associated location information in which user devices are grouped randomly, wherein the different sets have different numbers of user devices; 
determine a cost associated with each cluster based on the location information;
determine an overall cost associated with each set of clusters;
determine a set of clusters with a lowest overall cost;
group user devices from the set of user devices into clusters based on the spatial movement data of the user devices using k-means clustering such that user devices with similar spatial movement data are in a same cluster of the clusters the set of clusters with the lowest overall cost;
assign a mobility factor to each cluster of the set of clusters with the lowest overall cost, wherein the assigned mobility factor is indicative of spatial movement behavior of user devices within the cluster the respective cluster; 
categorize a mobility of the set of clusters relative to other clusters; and
identify select user devices from a first cluster of the clusters based on the mobility factor of the first cluster being higher than a predetermined threshold; at least one cluster for reconfiguration and 
reconfigure the selected user devices in the identified at least one cluster based on the mobility factor assigned thereto.

15.	(currently amended)	The non-transitory computer-readable medium as claimed in claim 14, wherein the non-transitory computer-readable medium includes further instructions to filter identify user devices based on predefined rules, to obtain [[a]] the set of user devices, wherein the predefined rules comprise at least one of predefined number of user devices associated with a user, user devices sharing similar attribute, spatial movement data gathered from user devices for a predetermined time period, overlap of the spatial movement data from user devices sharing similar attribute assigned to a user, and a combination thereof.

16.	(previously presented)		The method as claimed in claim 1, wherein reconfiguring the user devices comprises placing the user devices in a power saving mode based on the mobility factor.

17.	(previously presented)		The method as claimed in claim 1, wherein reconfiguring the user devices comprises reconfiguring a security setting of the user devices based on the mobility factor.

18.	(currently amended)	The method as claimed in claim 2, wherein a predefined rule of the predefined rules excludes user devices for which there is less than a threshold amount of spatial movement data from being included in a cluster of the clusters.

19.	(currently amended)	The method as claimed in claim 2, wherein a predefined rule of the predefined rules excludes user devices for which there is more than predetermined number of user devices associated with a single user from being included in a cluster of the clusters.

20.	(previously presented)		The behavior recognition system as claimed in claim 8, wherein the mobility factor is a numerical value.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12 and 14-20 are allowed.
Applicant’s invention is drawn to a method and apparatus for a behavior recognition system.
Independent claims 1, 8 and 14 are allowed for the following reasons.
Applicant's independent claims recite, inter alia, assigning a mobility factor to each cluster…; and grouping user devices from the set of user devices into clusters based on the spatial movement data of the individual user devices using k-means clustering..; and selecting user devices from the set of user devices a cluster based on mobility factor.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-7, 9-12 and 15-20 are allowed for the reasons above as they depend upon the allowed independent claims 1, 8 and 14.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 7/05/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647